Case 9:18-cv-81004-RKA Document 68-23 Entered on FLSD Docket 07/05/2019 Page 1 of 20




                       EXHIBIT S
Case 9:18-cv-81004-RKA Document 68-23 Entered on FLSD Docket 07/05/2019 Page 2 of 20



                                                                                                      Melanie Davis <mdspecialist21@gmail.com>



  Your FAFSA is Here!
  3 messages

  Meehan, Victoria <VMeehan@post.edu>                                                                                  Wed, Oct 11, 2017 at 12:24 PM
  To: "mdspecialist21@gmail.com" <mdspecialist21@gmail.com>




                                                                Follow us on social media:




        Dear Melanie,



        The good news is you have done the hard part!

        Your 1718 FAFSA is currently on file at Post University.



        With the start of classes just around the corner, it’s important to understand your financial aid award package and if
        going to college to change your life will be feasible for you. We have financial aid advisors available 7 days a week to
        discuss your options with you.



                                                                                rd
        To discuss your FAFSA and possibly get started in our October 23 session please REPLY BACK:



        The best phone number to reach me is: _____________________________



        The best time to call me is: ______________________________




        Sincerely

        V Meehan
        Assistant Director of Admissions
Case 9:18-cv-81004-RKA Document 68-23 Entered on FLSD Docket 07/05/2019 Page 3 of 20




                                                                   Follow us on social media:




                                        Victoria Meehan
                                        Assistant Director of ADP Admissions
                                        VMeehan@Post.edu
                                        w. 203.596.4625
                                        f. 203.841.1161

   800 Country Club Rd., P.O. Box 2540, Waterbury, CT 06723-2540 · 800.345.2562 · Visit us at post.edu



   This communication, including attachments, may contain information that is privileged or confidential to Post University. It constitutes non-public
   information intended to be conveyed only to the designated recipient(s). If you believe that you are not the intended recipient and/or have
   received this communication in error please notify the sender immediately by return e-mail and promptly delete this e-mail, including
   attachments without reading or saving them in any manner. The unauthorized use, dissemination, distribution, or reproduction of this e-mail, is
   prohibited and may be unlawful.


         image006.emz
         2K


  Melanie Davis <mdspecialist21@gmail.com>                                                                              Wed, Oct 11, 2017 at 6:42 PM
  To: "Meehan, Victoria" <VMeehan@post.edu>

   Please stop emailing, texting, sms, calls and voicemail!!

   This is the third or fourth time I am asking to be removed from all of your lists!!

   Thank you!
   [Quoted text hidden]


    11 attachments

             image002.png
             3K

             image003.png
             2K

             image002.png
             3K

             image001.png
             2K

                                              image008.jpg
                                              13K
Case 9:18-cv-81004-RKA Document 68-23 Entered on FLSD Docket 07/05/2019 Page 4 of 20

          image004.png
          3K


                                       image005.png
                                       31K


                                       image007.png
                                       2K

          image001.png
          2K

          image003.png
          2K

          image004.png
          3K


  Melanie Davis <mdspecialist21@gmail.com>                       Wed, Jul 18, 2018 at 10:09 AM
  To: Jeremy Glapion <jmg@glapionlaw.com>
Case 9:18-cv-81004-RKA Document 68-23 Entered on FLSD Docket 07/05/2019 Page 5 of 20




                       EXHIBIT S-1
Case 9:18-cv-81004-RKA Document 68-23 Entered on FLSD Docket 07/05/2019 Page 6 of 20




                                                                  Melanie Davis <mdspecialist21@gmail.com>



  New Year, New You- Classes now forming at Post University!
  2 messages

  Williams, Kimberly <KWilliams@post.edu>                                            Wed, Nov 8, 2017 at 3:47 PM
  To: "mdspecialist21@gmail.com" <mdspecialist21@gmail.com>




                                                      Melanie,



         I hope this email finds you well. You were previously working with our admissions team regarding
    enrollment for Post University’s online accelerated programs. I know timing was off and you were unable to
    start in 2017. I wanted to let you know Post University is now registering students for courses that begin on
                              January 8th 2018 and this is the first class of the New Year!

                                   Here are a few facts about Post University:




                                                                       MD000308
Case 9:18-cv-81004-RKA Document 68-23 Entered on FLSD Docket 07/05/2019 Page 7 of 20


       •                                      We are regionally accredited.

       •                 Our sessions are 8 weeks long (accelerated to help you finish quickly).

       •      NO set login times! You will not be required to be online at a specific time during the week.

       •                                You can take 1 or 2 classes per 8 weeks.

       •                                      We have NO application fee.

       •    Please take a few moments to look over our website and our program offerings - PROGRAMS




                             YOUR FUTURE BEGINS TODAY!

                    Get started today by completing your FAFSA.


                          And you can complete your 2017/2018 FAFSA at


                                              www.fafsa.ed.gov


                                  Post University school code 001401


     Don’t wait another year to begin working on your dreams! 2018 is a new
                               year and a new you!

   If you are no longer interested in completing your degree, please respond to this email and I will update our
                                                      records.



                  I look forward to assisting you with your goals. Feel free to reach me directly:



                                      Kimberly Williams


                                             203.591.5144



                                                                       MD000309
Case 9:18-cv-81004-RKA Document 68-23 Entered on FLSD Docket 07/05/2019 Page 8 of 20




                                        Kimberly Williams
                                        Admissions Counselor ADP - Team Lead
                                        KWilliams@Post.edu
                                        w. 203.591.5144
                                        f. 203.841.1161

   800 Country Club Rd., P.O. Box 2540, Waterbury, CT 06723-2540 · 800.345.2562 · Visit us at post.edu



   This communication, including attachments, may contain information that is privileged or confidential to
   Post University. It constitutes non-public information intended to be conveyed only to the designated
   recipient(s). If you believe that you are not the intended recipient and/or have received this communication
   in error please notify the sender immediately by return e-mail and promptly delete this e-mail, including
   attachments without reading or saving them in any manner. The unauthorized use, dissemination,
   distribution, or reproduction of this e-mail, is prohibited and may be unlawful.



  Melanie Davis <mdspecialist21@gmail.com>                                             Wed, Nov 8, 2017 at 4:04 PM
  To: "Williams, Kimberly" <KWilliams@post.edu>

   Kimberly Williams, I have asked you and your colleagues to stop calling and emailing me. I was once
   interested and have had to change my mind. I am no longer interested in applying to attend Post
   University!

   Please let this be the last communication regarding your school.

   Thank you!
   [Quoted text hidden]


    3 attachments

                                             image003.jpg
                                             12K




                                             image002.jpg
                                             17K




                                                                          MD000310
Case 9:18-cv-81004-RKA Document 68-23 Entered on FLSD Docket 07/05/2019 Page 9 of 20


                                image001.png
                                36K




                                                   MD000311
Case 9:18-cv-81004-RKA Document 68-23 Entered on FLSD Docket 07/05/2019 Page 10 of
                                       20




                       EXHIBIT S-2
Case 9:18-cv-81004-RKA Document 68-23 Entered on FLSD Docket 07/05/2019 Page 11 of
                                       20



                                                              Melanie Davis <mdspecialist21@gmail.com>



 Snowed In? We Can Help with Your FASFA!
 2 messages

 Meehan, Victoria <VMeehan@post.edu>                                             Thu, Jan 4, 2018 at 9:24 AM
 To: "mdspecialist21@gmail.com" <mdspecialist21@gmail.com>



                                            Hi Melanie!


      Are you snowed in today and want to have a
                  productive day?
           We can help you get your FAFSA done!




   Meghan, our FAFSA Specialist is available! Call (646)535-2426 or text (860) 554-1473 and she would be
                                             happy to help you!



        You can also reach the Assistant Director of Admissions for assistance today at 203-529-5596.



   Completing your FAFSA is a very important step in the admissions process and we don’t want you to miss
                                 out on classes that start January 8, 2018!




                                                                   MD000247
Case 9:18-cv-81004-RKA Document 68-23 Entered on FLSD Docket 07/05/2019 Page 12 of
                                       20

                                       Victoria Meehan
                                       Assistant Director of ADP Admissions
                                       VMeehan@Post.edu
                                       w. 203.596.4625
                                       f. 203.841.1161

  800 Country Club Rd., P.O. Box 2540, Waterbury, CT 06723-2540 · 800.345.2562 · Visit us at post.edu



  This communication, including attachments, may contain information that is privileged or confidential to
  Post University. It constitutes non-public information intended to be conveyed only to the designated
  recipient(s). If you believe that you are not the intended recipient and/or have received this communication
  in error please notify the sender immediately by return e-mail and promptly delete this e-mail, including
  attachments without reading or saving them in any manner. The unauthorized use, dissemination,
  distribution, or reproduction of this e-mail, is prohibited and may be unlawful.



 Melanie Davis <mdspecialist21@gmail.com>                                             Thu, Jan 4, 2018 at 10:53 AM
 To: "Meehan, Victoria" <VMeehan@post.edu>

  Please stop contacting me! Not interested!!

  Melanie
  [Quoted text hidden]




                                            image001.jpg
                                            22K




                                                                         MD000248
Case 9:18-cv-81004-RKA Document 68-23 Entered on FLSD Docket 07/05/2019 Page 13 of
                                       20




                       EXHIBIT S-3
Case 9:18-cv-81004-RKA Document 68-23 Entered on FLSD Docket 07/05/2019 Page 14 of
                                       20


                                                                                      Melanie Davis <mdspecialist21@gmail.com>



 Post University would love to reconnect with you!
 2 messages

 Williams, Kimberly <KWilliams@post.edu>                                                                   Wed, Apr 4, 2018 at 3:47 PM
 To: "mdspecialist21@gmail.com" <mdspecialist21@gmail.com>




       Melanie



       Post University would love to reconnect with you regarding starting online classes. At Post
       University, our online classes are accelerated and have no set login times. This flexibility is designed
       for you and your busy schedule!



                                                th
       We have classes beginning on April 30 , 2018, are you interested in starting?



       Please use one of the following responses so I can update our records:



       If YES, please respond with “YES” and I will contact you to get started.



       If you are choosing to use Financial Aid, please fill out your 2017-2018 Financial Aid Application at
       www.fafsa.ed.gov and add our school code: 001401




                                    TOP TEN REASONS TO BECOME A STUDENT AT POST U




                                                                                    MD000121
Case 9:18-cv-81004-RKA Document 68-23 Entered on FLSD Docket 07/05/2019 Page 15 of
                                       20

             1. We aren’t an “online school”, we have a campus that has been in located in Connecticut since 1890 and we offer the same
             classes online as on our campus so your diploma will not say that you earned your degree online.

             2.   Our university is small and private, offering students a more personable experience from start to graduation

             3. We were just recently ranked one of the Top 10 Programs in the Country for Return on Investment. Meaning you are much
             more likely to make back the money you put into your education if you graduate from Post.

             4.   We hold a regional accreditation by NEASC, the highest accreditation a university can have.

             5.   We’re also accredited with the Better Business Bureau and have an A­ rating

             6.   Students can graduate at a quicker pace than at other universities – usually at least 6 months to 1 year faster.

             7. Our online classes are extremely flexible allowing students to learn on their own time each week—there are no set login
             times or live lectures.

             8.   When online students graduate, they are given the opportunity to come to campus and attend graduation in person.

             9.   We’re top ranked for the percentage of students that receive financial aid.

             10. Our professors are all experts working in their field so you will receive the most up to date information available from those
             most qualified to give it.



     If NO, please reply to this email with: Close File.

     Sincerely,

     Kimberly Williams

     Admissions Counselor




                                                             Follow us on social media:




                                                                                                MD000122
Case 9:18-cv-81004-RKA Document 68-23 Entered on FLSD Docket 07/05/2019 Page 16 of
                                       20


                                       Kimberly Williams
                                       Admissions Counselor ADP - Team Lead
                                       KWilliams@Post.edu
                                       w. 203.591.5144
                                       f. 203.841.1161




  800 Country Club Rd., P.O. Box 2540, Waterbury, CT 06723-2540 • 800.345.2562 • Visit us at post.edu



  This communication, including attachments, may contain information that is privileged or confidential to Post University. It
  constitutes non-public information intended to be conveyed only to the designated recipient(s). If you believe that you are not
  the intended recipient and/or have received this communication in error please notify the sender immediately by return e-mail
  and promptly delete this e-mail, including attachments without reading or saving them in any manner. The unauthorized use,
  dissemination, distribution, or reproduction of this e-mail, is prohibited and may be unlawful.



 Melanie Davis <mdspecialist21@gmail.com>                                                               Wed, Apr 4, 2018 at 5:34 PM
 To: "Williams, Kimberly" <KWilliams@post.edu>

  This is the 5 or 6th time I have asked Post representatives to stop contacting me.

  Please close my file!!! I will be forced to obtain legal action.

  Melanie
  [Quoted text hidden]




                                                                                      MD000123
Case 9:18-cv-81004-RKA Document 68-23 Entered on FLSD Docket 07/05/2019 Page 17 of
                                       20




                       EXHIBIT S-4
Case 9:18-cv-81004-RKA Document 68-23 Entered on FLSD Docket 07/05/2019 Page 18 of
                                       20


                                                                                      Melanie Davis <mdspecialist21@gmail.com>



 Post U has not forgotten about you!
 2 messages

 Williams, Kimberly <KWilliams@post.edu>                                                                   Wed, Jun 6, 2018 at 12:09 PM
 To: "mdspecialist21@gmail.com" <mdspecialist21@gmail.com>




               Post University Accelerated Degree Program | Unleash Potential, Create Possibility, Change Lives | Since 1890




                   Hello,



                   Not too long ago you considered Post
                   University for your education, I am
                   touching base with you because we have
                   not given up on you and your goals! We
                   want to make sure you hadn’t either.



                   Classes start at the end of this month and
                   Post U requires just two applications to
                   have your file reviewed.



                   To get started with our upcoming June
                   25th session please respond to this email
                   with the best time and number today for
                   us to connect or if you prefer you can call
                   me directly at 203-591-5144.

                   I look forward to helping you achieve your
                   academic and career goals!




                                                                                      MD000280
Case 9:18-cv-81004-RKA Document 68-23 Entered on FLSD Docket 07/05/2019 Page 19 of
                                       20

   All the best!




                                                       Sincerely,
                              Kimberly Williams, Admissions Advisor

                              P. 203.591.5144




                                                          Follow us on social media:




                 Post University Accelerated Degree Program | Unleash Potential, Create Possibility, Change Lives | Since 1890




                                         Kimberly Williams
                                         Admissions Counselor ADP - Team Lead
                                         KWilliams@Post.edu
                                         w. 203.591.5144
                                         f. 203.841.1161




  800 Country Club Rd., P.O. Box 2540, Waterbury, CT 06723-2540 • 800.345.2562 • Visit us at post.edu




                                                                                        MD000281
Case 9:18-cv-81004-RKA Document 68-23 Entered on FLSD Docket 07/05/2019 Page 20 of
                                       20

  This communication, including attachments, may contain information that is privileged or confidential to Post University. It
  constitutes non-public information intended to be conveyed only to the designated recipient(s). If you believe that you are
  not the intended recipient and/or have received this communication in error please notify the sender immediately by
  return e-mail and promptly delete this e-mail, including attachments without reading or saving them in any manner. The
  unauthorized use, dissemination, distribution, or reproduction of this e-mail, is prohibited and may be unlawful.




                                  image002.png
                                  59K




 Melanie Davis <mdspecialist21@gmail.com>                                                        Wed, Jun 6, 2018 at 12:17 PM
 To: "Williams, Kimberly" <KWilliams@post.edu>

  Please stop emailing me! I’m not interested anymore! I have told everyone who has contacted me by phone and email!!
  [Quoted text hidden]




                                                                               MD000282
